


110 HR 5601 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5601
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Mr. Porter (for
			 himself and Ms. Berkley) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 7925 West Russell Road in Las Vegas, Nevada, as the
		  Sergeant Irving Joseph Schwartz Post Office
		  Building.
	
	
		1.Sergeant Irving Joseph
			 Schwartz Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 7925 West Russell Road in Las Vegas, Nevada, shall be known
			 and designated as the Sergeant Irving Joseph Schwartz Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Sergeant
			 Irving Joseph Schwartz Post Office Building.
			
